ORDER
PER CURIAM.
Movant Lawrence Graves entered an Alford plea of guilty to charges of second degree assault on a law enforcement officer, Section 565.082.1(1), RSMo 1994, and driving while intoxicated, Section 577.010, RSMo 1994. Movant was sentenced to ten years for the assault and six months for driving while intoxicated. Execution of the sentence was suspended and Movant was placed on probation, which he ultimately violated. Movant’s probation was revoked and he subsequently filed a Rule 24.035 motion for post-conviction relief. Movant now appeals the judgment denying his motion without an evidentiary hearing.
We have reviewed the briefs of the parties, the legal file and the record on appeal, and we find that the motion court’s judgment is based upon findings of fact and conclusions of law that are not clearly erroneous. Rule 24.035(k). An extended opinion reciting the detailed facts and restating principles of law would serve no precedential or jurisprudential purpose. However, a memorandum opinion has been provided to the parties for their use only setting forth the reasons for our decision. We affirm the judgment